Citation Nr: 1502305	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1970 to January 1972, including service in the Republic of Vietnam from March 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the Veteran's claim of entitlement to service connection for PTSD.  It appears that the RO did not consider the fact that claims for entitlement to service connection for PTSD had been previously denied in unappealed decisions dated in June 2003, June 2008, and July 2009.

Although the RO did not specifically make a determination as to whether new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board must still determine on its own whether new and material evidence has been submitted to reopen this claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)

The Board observes that the Veteran initially submitted a claim of entitlement to service connection solely for PTSD.  The evidence of record, however, indicates that the Veteran has been diagnosed with additional psychiatric disorders, including depressive disorder; personality disorder; pain disorder and alcohol abuse.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of a claim of service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, the Board has amended the issue on appeal as reflected above.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the Portland RO and a transcript of this proceeding is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Finally, the Board notes that during the October 2014 hearing, the Veteran's representative claimed clear and unmistakable error with the June 2003 RO decision that initially denied the Veteran service connection for PTSD.  This is referred to the RO for appropriate action.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A July 2009 rating decision denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for PTSD.  The Veteran did not file a timely appeal.

2.  Evidence received since the July 2009 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1   (2006).

In this this decision, the Board reopens the claim for entitlement to service connection for PTSD.  In light of the favorable disposition, the Board finds that a full discussion of the VCAA is not required at this time.

Analysis

The Veteran was initially denied service connection for PTSD in a June 2003 rating decision.  In June 2008 and July 2009, the RO denied the Veteran's applications to reopen this previously denied claim.  The Veteran did not appeal any of these decisions and they became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302 , 20.1103. 
The Veteran has since filed another claim of entitlement to service connection for PTSD.  Despite the decision on the merits by the RO in April 2010 (noted above in the Introduction), the service connection claim may be reopened only if new and material evidence has been secured or presented since the last final denial in July 2009.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board concludes that the additional evidence received since July 2009 is new and material with respect to the issue of service connection for PTSD.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for a back disability is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for PTSD is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's PTSD claim. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran attributes his current mental health problems to an in-service stressor that occurred during his tour in Vietnam while stationed with the 90th Replacement Battalion in 1971.  Specifically, the Veteran contends that the day after arriving in Vietnam, while standing in formation, three rocket missiles were launched toward his unit.  The missiles landed in the parade field injuring approximately 100 soldiers and killing approximately five.  See March 2010 VA Examination; July 2010 Notice of Disagreement (NOD); October 2014 Hearing Transcript at 3.  The Veteran stated he feared "it was the end" and that the day of the attack was close to his birthday.  See Hearing Transcript at 5.

The Veteran also stated that every year on his birthday, he experienced intense psychological distress due to the traumatic event, and also that he is currently prescribed medication for PTSD.  See Hearing Transcript at 11, 16.

The record contains evidence that concedes the Veteran's account as to the occurrence of the claimed stressor.  See June 2009 Formal Finding of Information Required to Document the Claimed Stressor(s); July 2009 Rating Decision.  In response to the RO's request for information on the described attack, on June 29, 2009, the RO issued a formal finding that the 90th Replacement Battalion received a stand-off rocket attack.  One 122mm rocket impacted the edge of the formation field at 0650 hours, on March 5, 1971, seriously wounding three personnel, injuring 78 others, and killing one.  

In April 2003, the Veteran was diagnosed with PTSD to include depressed mood, and assigned a Global Assessment of Functioning (GAF) score of 40.  See VA Treatment Records from the Roseburg VA Medical Center (VAMC).

Subsequently, in April 2003, the Veteran underwent a VA PTSD examination.  The examiner provided an Axis I diagnosis of very mild PTSD, major depressive disorder, chronic pain, and assigned a GAF score of 55.

In July 2009, the Veteran was afforded another VA PTSD examination.  The examination report reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  She did, however, provide an Axis I diagnosis of history of alcohol abuse, an Axis II diagnosis of suspected personality disorder traits, and assigned a GAF score of 70.

The record contains conflicting medical opinions on whether the Veteran does, in fact, meet the criteria for a diagnosis of PTSD, therefore, in March 2010, the Veteran underwent another VA examination.  The examiner provided an Axis I diagnosis of pain disorder, associated with a general medical condition; depression, not other specified (NOS), in remission, alcohol abuse, in remission, and an Axis II diagnosis of personality disorder, NOS, to include schizoid and paranoid features.  He assigned a GAF score of 60.  The examiner opined that the Veteran's condition was less likely as not (less than 50/50 probability) caused by or a result of the March 5, 1971 rocket attack, finding that multiple, severe non-military stressors "better explains the veteran's symptoms than does the diagnosis of PTSD" (noting the Veteran's self-report of a pre-military motor vehicle accident and motorcycle accident resulting in the death of his friends, and feelings that he would also die).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry. The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b).

A September 1969 pre-induction examination report and a January 1972 separation examination report reflect a normal psychiatric evaluation.  The Veteran specifically denied psychiatric problems on the accompanying medical history reports.  As such, there was no acquired psychiatric disorder noted upon acceptance and enrollment into service, or upon service discharge.

While the March 2010 VA examiner prepared a lengthy examination report, there is no evidence, to include contemporaneous evidence, of record that shows that the Veteran experienced traumatic events prior to entry to active duty; therefore, he is presumed sound upon entry into service as to a mental disorder.

An addendum opinion is necessary prior to a Board decision with respect to these issues.

Accordingly, the Board finds that an addendum medical opinion from the March 2010 VA examiner is required as to whether any psychiatric disorder clearly and unmistakably existed prior to his active service and was clearly and unmistakably not aggravated by his service must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VA examiner who examined the Veteran in March 2010 in connection with his claim of service connection for PTSD and request an addendum opinion to his examination report to determine the nature, extent, and etiology of any psychiatric disorder, to include PTSD, and whether any current psychiatric disorder is related to or aggravated by military service, to include the confirmed in-service stressor discussed above.  

The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  For any psychiatric disability diagnosed, to include PTSD the examiner should answer the following question:

Is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service?

The examiner is to presume the Veteran was psychiatrically sound when he entered service.  

(If the March 2010 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed above.)

Finally, the examiner should address any other relevant evidence in the claims file with respect to the psychiatric disability claim.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals










